The defendant Mrs. Adams was the maker of the notes sued upon, which were indorsed for accommodation by Mrs. Stanton; both were residents of Marlboro County; the payees, residents of Dillon County, indorsed the notes to the Dillon Bank; several days afterwards the payees executed, upon a separate paper and upon a new consideration, a guaranty of the payment of the notes.
Counsel for appellant contends that the causes of action against the original parties to the note, the maker and indorser, and against the subsequent guarantors, cannot be united in the same complaint. Concede this to be true, and I am inclined to think so, it demonstrates that the appellant's remedy was a demurrer for misjoinder of causes of action, a defect which, under the express provisions of Section 198 of the Code, is waived if timely objection by demurrer is not interposed.
The complaint certainly states a cause of action against the residents of Dillon County; it certainly states a cause of action against the residents of Marlboro County; and in the absence of a demurrer that several causes of action were improperly united, the Court of either county had jurisdiction under Section 174.
Upon the question of joinder of causes of action under Section 218, particularly as to causes of action against maker and guarantor, see 8 C.J. 855, and the New York *Page 213 
cases cited upon this point by appellant; also Etheridge v.Rawleigh (Ga.App.) 116 S.E., 903.
MESSRS. JUSTICES WATTS, FRASER, and MARION concur.
MR. CHIEF JUSTICE GARY did not sit.